Citation Nr: 1423931	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah



THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected hypertension.

2. Entitlement to an initial compensable rating for the service-connected left ankle sprain.  

3. Entitlement to an initial compensable rating for the service-connected right shoulder impingement.  

4. Entitlement to service connection for claimed residuals of rib fracture.

5. Entitlement to service connection for post-operative residuals of a meniscectomy, left knee.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO.  

This appeal was processed using the Virtual VA electronic claims processing system.  There are no additional documents uploaded onto the Veterans Benefits Management System (VBMS) at this time.

The issues pertaining to increased ratings for the service-connected right shoulder disability, hypertension, and left ankle disability as well as the matter of service connection for the claimed residuals of rib fracture are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current demonstrated residuals of an left knee meniscectomy manifested by pain and pain upon motion as likely as not are due to an injury sustained in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the postoperative residuals of meniscectomy of the left knee is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the issue of service connection for a left knee disability, the Board is granting in full the benefits sought on appeal.  Accordingly, further discussion of VCAA is not required at this time.

There are several different theories of entitlement by which to attain service connection.  Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran avers that his current left knee disability is related to a left knee meniscectomy performed in service.

An MRI findings from 1999 showed that the Veteran had a complex medial meniscal tear and a history of left knee effusions.  He then underwent surgical arthroscopy in 1999 when a meniscectomy was performed.  Service treatment records show that the Veteran received a permanent type P2 profile for his bilateral knee problems.  

At his August 2009 VA examination, the Veteran reported having pain, weakness, stiffness, fatigue, and lack of endurance of several joints, to include his left knee.  Upon examination, it was noted that there was no change in range of motion in degrees subsequent to repetitive-use testing; however, the results of the range of motion studies were not provided.  Subsequent statements submitted to the Board indicate that the Veteran still had pain and painful movement of his left knee since his in-service surgery.

At the outset, the Board acknowledges that the Veteran's assertions of continuous symptoms of left knee pain beginning in service are competent evidence.  A layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Board finds that the Veteran is competent to assert that the left knee pain from the residuals of the left knee meniscectomy has been a continuing problem throughout service and thereafter.  

The Board also finds the Veteran credible in his assertions, which are supported by the evidence of record.  The Board also finds probative the fact that the Veteran filed his claim, to include a claim for a left knee disorder immediately after separation from service.  

Thus, on this record, the Veteran is found to have current disability due to the residuals of the left knee surgery that was performed to repair cartilage damage sustained in service.

In resolving all reasonable doubt in the Veteran's favor, service connection for post-operative residuals of meniscectomy of the left knee is warranted.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-operative residuals of meniscectomy, left knee, is granted.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's other claims in this appeal.  Although the Veteran refused to attend a scheduled VA examination in April 2011, the Board finds that he should be afforded another opportunity, in light of his representative's arguments, to present, for an examination pertaining to his claims remaining on appeal.

Specifically, this matter must be remanded to a) provide the Veteran one final opportunity to identify and/or submit any relevant medical records pertinent to his claims on appeal; and b) afford the Veteran one final opportunity to attend examinations to assess the current nature and severity of his service-connected hypertension, left ankle sprain, and right shoulder impingement, and an appropriate examination to assess any residuals of his rib fracture.

The Veteran is reminded that the duty to assist is not a one-way street and he must participate in the development of his claims, to include attending a VA examination.  Should the RO schedule an additional VA examination, failure to report for the scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

In addition, the Veteran should be notified that he may submit evidence to support his remaining claims.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and ascertain his current contact information and whether he has been receiving mailed communications from VA.  

2. The AOJ should attempt to obtain copies of any outstanding records of treatment by VA or other health care providers for medical records pertinent to the Veteran's claims on appeal and add them to the record.  Please note that the Veteran has indicated that he has previously submitted VA Form 21-4142 with respect to unspecified private medical care he has received, but the record reflects that VA did not receive such form.  The Veteran did not resubmit the form.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  He should also be notified that he may submit medical evidence or treatment records to support his claim.  

3. The Veteran should then be scheduled for an examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.

The claims file and a copy of this Remand must be made available to the examiner.  A complete rationale must be stated for any opinion provided.

4. The AOJ also should have the Veteran scheduled for  a VA examinations to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed to specifically include range of motion testing and X-ray studies.  The examiner is requested to review all pertinent records associated with the electronic claims file.

The claims file and a copy of this Remand must be made available to the examiner.  A complete rationale must be stated for any opinion provided.

5. The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed rib fracture residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Identify any current pathology or diagnoses pertaining to the Veteran's condition.  

Then, after reviewing the claims file and current examination findings, the examiner is directed to provide an etiological opinion as follows: 

Whether it is at least as likely as not that any claimed residuals of rib fracture is causally or etiologically related to any event in service, to include the in-service fall from a three-story building in 1993.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


